479 F.2d 59
Edward Joseph VICKNAIR, Plaintiff-Appellee,v.ARCHIE TOWING COMPANY, INC., Defendant-Appellant.
No. 72-3241.
United States Court of Appeals,Fifth Circuit.
June 4, 1973.

Patrick L. Burke, Joy S. Miller, New Orleans, La., for defendant-appellant.
Dan C. Garner, William L. Von Hoene, New Orleans, La., for plaintiff-appellee.
Before TUTTLE, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM.


1
We conclude that if errors occurred in the reception of evidence or in the wording of the special interrogatories they were in no way prejudicial to the defendant.  The only remaining issue is the argument that the jury's verdict of $65,000 for the permanent partial impairment of the plaintiff's ankle was so excessive as to bring it within the power of this court to reverse the denial of the motion in the trial court to order a remittitur of a part of the verdict or grant a new trial.  In our position of over-viewing the jury's verdict for injury which caused loss of wages, future loss of wages, past pain and suffering, future pain and suffering and loss of function of ten to fifteen percent of one leg in the case of a twenty-seven year old worker with a substantial earning capacity we conclude that this court does not have the power to disturb the verdict.  See Neese, Administrator, v. Southern Railway Company, 350 U.S. 77, 76 S.Ct. 131, 100 L.Ed. 60, in which the Supreme Court reversed the Court of Appeals for the Fourth Circuit, 216 F.2d 772, when that court had directed a remititur in an appeal from a verdict claimed not to have been mathematically sustainable.  See also Grunenthal v. Long Island Railroad Company, 393 U.S. 156, 89 S.Ct. 331, 21 L.Ed.2d 309.


2
The judgment is affirmed.